Name: Commission Implementing Regulation (EU) 2015/678 of 29 April 2015 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on tomatoes, cucumbers, table grapes, apricots, cherries, other than sour, peaches, including nectarines, and plums
 Type: Implementing Regulation
 Subject Matter: trade policy;  plant product;  agricultural policy;  trade;  EU finance
 Date Published: nan

 30.4.2015 EN Official Journal of the European Union L 111/24 COMMISSION IMPLEMENTING REGULATION (EU) 2015/678 of 29 April 2015 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on tomatoes, cucumbers, table grapes, apricots, cherries, other than sour, peaches, including nectarines, and plums THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 183(b) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 543/2011 (2) provides for the surveillance of the imports of the products listed in Annex XVIII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2012, 2013 and 2014, the trigger levels for additional duties on cucumbers and cherries, other than sour, should be amended with effect from 1 May 2015 whilst those on tomatoes, table grapes, apricots, peaches, including nectarines, and plums should be amended with effect from 1 June 2015. (3) Implementing Regulation (EU) No 543/2011 should therefore be amended accordingly. For reasons of readability, Annex XVIII to that Regulation should be replaced in its entirety. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Annex XVIII to Implementing Regulation (EU) No 543/2011, the trigger levels for additional duties on tomatoes, cucumbers, table grapes, apricots, cherries, other than sour, peaches, including nectarines, and plums shall be replaced by the trigger levels set out in the relevant column of that Annex contained in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVIII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER I, SECTION 2 Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they stand at the time of the adoption of this Regulation. Order number CN code Description Period of application Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes From 1 October to 31 May 451 045 78.0020 From 1 June to 30 September 29 768 78.0065 0707 00 05 Cucumbers From 1 May to 31 October 16 093 78.0075 From 1 November to 30 April 13 271 78.0085 0709 91 00 Artichokes From 1 November to 30 June 7 421 78.0100 0709 93 10 Courgettes From 1 January to 31 December 263 359 78.0110 0805 10 20 Oranges From 1 December to 31 May 251 798 78.0120 0805 20 10 Clementines From 1 November to end of February 81 399 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November to end of February 101 160 78.0155 0805 50 10 Lemons From 1 June to 31 December 302 950 78.0160 From 1 January to 31 May 41 410 78.0170 0806 10 10 Table grapes From 21 July to 20 November 68 450 78.0175 0808 10 80 Apples From 1 January to 31 August 558 203 78.0180 From 1 September to 31 December 464 902 78.0220 0808 30 90 Pears From 1 January to 30 April 184 269 78.0235 From 1 July to 31 December 235 468 78.0250 0809 10 00 Apricots From 1 June to 31 July 5 422 78.0265 0809 29 00 Cherries, other than sour From 21 May to 10 August 29 831 78.0270 0809 30 Peaches, including nectarines From 11 June to 30 September 4 701 78.0280 0809 40 05 Plums From 11 June to 30 September 17 825